         Case 4:20-cv-01387-MWB Document 51 Filed 12/14/20 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    PEYTON DESKEVICH,                                        No. 4:20-CV-01387

                 Plaintiff,                                  (Judge Brann)

         v.

    SPIRIT FABS, INC., VALLEY
    DRAFTING, INC., FIRST QUALITY
    TISSUE, LLC, and JACOBS
    ENGINEERING GROUP, INC.,

                 Defendants.

                               MEMORANDUM OPINION

                                     DECEMBER 14, 2020

I.      BACKGROUND

        On August 6, 2020, Plaintiff Peyton Deskevich’s personal injury action was

removed to this Court.1 His case is predicated on this Court’s diversity jurisdiction

and is brought under Pennsylvania law.

        Deskevich seeks to recover for injuries caused by a bolt-failure in a piece of

sheeting girt that he had been sitting on while working on a construction project.2

He raises negligence, strict liability, misrepresentation, and breach of warranty




1
     Doc. 1. Deskevich commenced this case on May 14, 2020 by filing a Writ of Summons in the
     Court of Common Pleas of Clinton County. Id.
2
     Doc. 1-2. A sheeting girt seems to be a flat piece of metal that sits horizontally between two
     posts or columns. See id. The sheeting girt is connected to these columns by bolts. Id.
        Case 4:20-cv-01387-MWB Document 51 Filed 12/14/20 Page 2 of 10




claims against four defendants.3 One of the named defendants is Jacobs

Engineering Group, Inc. (“Jacobs”), who appears to be a design consultant that

assisted in planning the construction project upon which Deskevich was working.4

In total, Deskevich’s complaint contains twenty-eight counts, seven against each

defendant.5

       On August 13, 2020, Jacobs filed a motion to dismiss the seven counts

against it pursuant to Federal Rule of Civil Procedure 12(b)(6).6 Since filing this

motion, Jacobs has narrowed its focus to dismissing only six counts, conceding

that Deskevich has successfully stated a negligence claim. The remaining six

counts raise theories of strict liability, misrepresentation, and breach of warranty

under Pennsylvania law.7

       This motion is now ripe for disposition; for the reasons that follow, Jacobs’s

motion to dismiss is granted in part and denied in part. The motion is denied as to

the sole negligence claim against Jacobs, but is granted as to the remaining six

counts. These six counts are dismissed without prejudice, and Deskevich will be

provided leave to amend the complaint.



3
    The four named defendants are: Spirit Fabs, Inc., Valley Drafting, Inc., First Quality Tissue,
    LLC, and Jacobs Engineering Group, Inc. Id. Two other defendants that Deskevich initially
    named have since been voluntarily dismissed. Doc. 25 (terminating First Quality Enterprises,
    Inc. and First Quality Products, Inc. as defendants).
4
    Doc. 11.
5
    Id. The complaint initially raised forty-two counts. But because two defendants have been
    voluntarily terminated, the fourteen counts raised against them are also effectively dismissed.
6
    Doc. 10.
7
    Doc. 1-2.
                                                 -2-
          Case 4:20-cv-01387-MWB Document 51 Filed 12/14/20 Page 3 of 10




II.      STANDARD OF REVIEW

         Under Federal Rule of Civil Procedure 12(b)(6), the Court dismisses a

complaint, in whole or in part, if the plaintiff has failed to “state a claim upon

which relief can be granted.” A motion to dismiss “tests the legal sufficiency of a

pleading”8 and “streamlines litigation by dispensing with needless discovery and

factfinding.”9 “Rule 12(b)(6) authorizes a court to dismiss a claim on the basis of a

dispositive issue of law.”10 This is true of any claim, “without regard to whether it

is based on an outlandish legal theory or on a close but ultimately unavailing

one.”11

         Following the Roberts Court’s “civil procedure revival,”12 the landmark

decisions of Bell Atlantic Corporation v. Twombly13 and Ashcroft v. Iqbal14

tightened the standard that district courts must apply to 12(b)(6) motions.15 These

cases “retired” the lenient “no-set-of-facts test” set forth in Conley v. Gibson and

replaced it with a more exacting “plausibility” standard.16



8
      Richardson v. Bledsoe, 829 F.3d 273, 289 n.13 (3d Cir. 2016) (Smith, C.J.) (citing Szabo v.
      Bridgeport Machines, Inc., 249 F.3d 672, 675 (7th Cir. 2001) (Easterbrook, J.).
9
      Neitzke v. Williams, 490 U.S. 319, 326–27 (1989).
10
      Id. at 326 (citing Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).
11
      Id. at 327.
12
      Howard M. Wasserman, The Roberts Court and the Civil Procedure Revival, 31 Rev. Litig.
      313, 316, 319-20 (2012).
13
      550 U.S. 544 (2007).
14
      556 U.S. 662, 678 (2009).
15
      Id. at 670 (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)) (“[a]cknowledging that
      Twombly retired the Conley no-set-of-facts test”).
16
      Id. (citing Conley v. Gibson, 355 U.S. 41 (1957)) (“[a]cknowledging that Twombly retired the
      Conley no-set-of-facts test”).
                                                 -3-
         Case 4:20-cv-01387-MWB Document 51 Filed 12/14/20 Page 4 of 10




        Accordingly, after Twombly and Iqbal, “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”17 “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”18 “Although the

plausibility standard does not impose a probability requirement, it does require a

pleading to show more than a sheer possibility that a defendant has acted

unlawfully.”19 Moreover, “[a]sking for plausible grounds . . . calls for enough facts

to raise a reasonable expectation that discovery will reveal evidence of

[wrongdoing].”20

     The plausibility determination is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.”21 No

matter the context, however, “[w]here a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of entitlement to relief.’”22

     When disposing of a motion to dismiss, the Court “accept[s] as true all factual

allegations in the complaint and draw[s] all inferences from the facts alleged in the


17
     Id. at 678 (quoting Twombly, 550 U.S. at 570).
18
     Id.
19
     Connelly v. Lane Const. Corp., 809 F.3d 780 (3d Cir. 2016) (Jordan, J.) (internal quotations
     and citations omitted).
20
     Twombly, 550 U.S. at 556.
21
     Iqbal, 556 U.S. at 679.
22
     Id. at 678 (quoting Twombly, 550 U.S. at 557 (internal quotations omitted)).
                                               -4-
         Case 4:20-cv-01387-MWB Document 51 Filed 12/14/20 Page 5 of 10




light most favorable to [the plaintiff].”23 However, “the tenet that a court must

accept as true all of the allegations contained in the complaint is inapplicable to

legal conclusions.”24 “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”25

     As a matter of procedure, the United States Court of Appeals for the Third

Circuit has instructed that:

        Under the pleading regime established by Twombly and Iqbal, a court
        reviewing the sufficiency of a complaint must take three steps. First, it
        must tak[e] note of the elements [the] plaintiff must plead to state a
        claim. Second, it should identify allegations that, because they are no
        more than conclusions, are not entitled to the assumption of truth.
        Finally, [w]hen there are well-pleaded factual allegations, [the] court
        should assume their veracity and then determine whether they plausibly
        give rise to an entitlement to relief.26

III.    FACTS ALLEGED IN THE COMPLAINT

        The facts alleged in the complaint, which I must accept as true for the

purposes of this motion, are as follows.

        On or about May 30, 2018, Deskevich was employed as an ironworker

working on the “Boston 3 Project” in Lock Haven, Pennsylvania.27 At

approximately 11:50 a.m., Deskevich was sitting on a piece of sheeting girt while


23
     Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (Nygaard, J.).
24
     Iqbal, 556 U.S. at 678 (internal citations omitted); see also Fowler v. UPMC Shadyside, 578
     F.3d 203, 210 (3d Cir. 2009) (Nygaard, J.) (“After Iqbal, it is clear that conclusory or ‘bare-
     bones’ allegations will no longer survive a motion to dismiss.”).
25
     Iqbal, 556 U.S. at 678.
26
     Connelly, 809 F.3d at 787 (internal quotations and citations omitted).
27
     Doc. 1-2 at ¶ 8. Deskevich refers to this as the “First Quality Tissue, Boston 3 Project.” Id.
     The Court assumes that this means that the Boston 3 Project was conducted on behalf of First
     Quality Tissue.
                                                 -5-
          Case 4:20-cv-01387-MWB Document 51 Filed 12/14/20 Page 6 of 10




tightening the bolt connecting the girt to a column.28 This girt was connected to

the column by only one bolt.29 While tightening the bolt, the bolt failed and

Deskevich fell.30 He suffered numerous injuries, including crush damage,

fractures, and nervous-system shock.31 He now seeks to recover for his damages

against Defendants.

        Curiously, the complaint contains virtually no level of factual detail

regarding the Defendants or their role in Deskovich’s injuries. At the most general

level, the complaint fails to provide any information about any of the Defendants

beyond their formal names and business addresses. Rather, without any

elaboration, the complaint alleges that each Defendant, including Jacobs, is a

manufacturer, designer, distributor or seller of the girt, and is thus liable for

Deskevich’s injuries.

        Similarly, the complaint does not make any reference to the sheet girt that

harmed Deskevich. It does not state whether Jacobs, or any other Defendant, was

responsible for creating that specific girt, or was the entity that purchased or

installed the girt. There is not a mention of where the girt came from, who made it,

and why Deskevich was sitting on it. Nor, for that matter, does the complaint even




28
     Id. at ¶¶ 9-10.
29
     Id. at ¶ 11.
30
     Id. at ¶¶ 12-13.
31
     Id. at ¶ 16.
                                          -6-
         Case 4:20-cv-01387-MWB Document 51 Filed 12/14/20 Page 7 of 10




attempt to state who was responsible for the project Deskevich was working on,

who hired him, or who decided where to source sheet girts in the first place.

        In sum, the only factual information provided by the complaint is that Jacobs

is a corporation or legal entity with an office or place of business in Texas,32 and

that Deskevich was severely injured when the sheet girt he was sitting on

collapsed.33 Accordingly, the Court will rely on these facts, and these facts alone,

to determine whether Deskevich has pleaded plausible legal claims sufficient to

survive a motion to dismiss.34

IV.     DISCUSSION

        Deskevich’s complaint is so grossly deficient on its face that the Court

cannot rule that it has stated any claim against any defendant. In the federal

system, the purpose of a complaint is to provide defendants fair notice of what the

claims against them are and the grounds upon which they rest.35 But a complaint

cannot do so when the only information it provides about a defendant is their name

and place of business. For the complaint to survive, Deskevich must provide

something upon which he can base his theories; it is simply not enough to insert a

defendant’s name into a recitation of the elements of a claim.


32
     Id. at ¶ 7.
33
     Id. at ¶ 12.
34
     The Court will not consider the complaint’s legal conclusions regarding Jacobs’s status as a
     manufacturer, designer, distributor, or seller. Iqbal, 556 U.S. at 678 (internal citations
     omitted).
35
     Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 595 (8th Cir. 2009) (quoting Erickson v.
     Pardus, 551 U.S. 89, 93 (2007)).
                                               -7-
         Case 4:20-cv-01387-MWB Document 51 Filed 12/14/20 Page 8 of 10




        The counts Jacobs challenges36 all require Deskevich to show, at some level,

that Jacobs manufactured or sold the sheet girt that injured him.37 And yet, beyond

making “bare bone” allegations that Jacobs is a seller under Pennsylvania law,

Deskevich provides no information that might establish Jacobs actually sold the

girt. At the very least, one might expect Deskevich to discuss the type of business

Jacobs operates, its relationship to the Boston 3 Project, and what role it had in

purchasing or selling the specific girt at issue. The federal rules are lenient, but

even they require some level of specificity from a litigant. As it stands, the

complaint states no facts upon which any link or connection can be drawn between

Jacobs and the allegedly defective girt.

        “[T]he price of entry, even to discovery, is for the plaintiff to allege a factual

predicate concrete enough to warrant further proceedings, which may be costly and




36
     Deskevich raises five strict liability claims against Jacobs, four under section 402A of the
     Restatement (Second) of Torts, and one under section 402B of the Restatement (Second) of
     Torts. He also raises a breach of warranty claim. Doc. 1-2 (Count XLI). Deskevich’s section
     402A claims are for: (1) failure to meet the consumer expectation test (Count XXXVII); (2)
     design defect (Count XXXVIII); (3) inadequate safety warnings (Count XL); and (4)
     manufacturing defect (Count XLII). Doc. 1-2. Desekvich’s section 402B claim is for
     misrepresentation. Id (Count XXXIX). The Court notes that the complaint identifies this
     misrepresentation claim as being brought under 402A. However, as Jacobs correctly points
     out, there is no cause of action for misrepresentation under section 402A. Accordingly, the
     Court considers this claim to be brought under section 402B.
37
      See Ettinger v. Triangle-Pac. Corp., 799 A.2d 95, 102 (Super. Ct. Pa. 2002) (stating the
     elements of a section 402A strict liability claim); Knight v. Otis Elevator Co., 596 F.2d 84, 89
     (3d Cir. 1979) (recognizing that a breach of warranty claim involves nearly identical elements
     as a strict liability claim); Restatement (Second) of Torts § 402A; Restatement (Second) of
     Torts § 402B (applying liability only to those “engaged in the business of selling chattels”).
                                                  -8-
         Case 4:20-cv-01387-MWB Document 51 Filed 12/14/20 Page 9 of 10




burdensome.”38 Desekvich has wholly failed to meet his burden of establishing

such a predicate under the Federal Rules of Civil Procedure. Accordingly,

Jacobs’s motion to dismiss Counts XXXVII-XLII is granted. Because Jacobs has

conceded its challenge to Count XXXVI, its motion to dismiss the count for

negligence is denied.39

V.      CONCLUSION

        Jacobs’s motion to dismiss pursuant to Rule 12(b)(6) is granted in part and

denied in part. Counts XXXVII-XLII are thus dismissed without prejudice, and

Deskevich is granted leave to amend. “The Federal Rules of Civil Procedure do

not address the situation in which a deficiency in a complaint could be cured by

amendment but leave to amend is not sought.”40 “Circuit case law, however, holds

that leave to amend must be given in this situation as well.”41




38
     Pension Ben. Guar. Corp. ex rel. St. Vincent Catholic Medical Centers Retirement Plan, 712
     F.3d 705, 719 (2d Cir. 2013) (quoting DM Res., Inc. v. Coll. Of Am. Pathologists, 170 F.3d 53,
     55 (1st Cir. 1999)) (internal quotation marks omitted).
39
     In briefing, Jacobs conceded that Deskevich had stated a claim for professional negligence.
     Doc. 35 at 2-3. The Court will thus not dismiss this count. The Court notes, however, despite
     the limited focus of this opinion, that its analysis is more broadly applicable to the complaint
     as a whole. Deskevich thus might take this reasoning to heart if he chooses to amend the
     pleadings.
40
     In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997). It is well
     settled in this circuit that leave to amend should be “freely granted.” Id.
41
     Id.
                                                   -9-
      Case 4:20-cv-01387-MWB Document 51 Filed 12/14/20 Page 10 of 10




      Consequently, Plaintiff will be given fourteen days from today’s date to file

an amended complaint. If no amended complaint is filed, Counts XXXVII-XLII

will be summarily dismissed pursuant to Federal Rule of Civil Procedure 41(b).

      An appropriate Order follows.

                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge




                                       - 10 -
